Citation Nr: 1510903	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-31 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial increased rating higher than 10 percent for degenerative disc disease of L4-L5 and L5-S1 (previously rated as a lumbar strain) prior to July 15, 2013; an evaluation in excess of 20 percent prior to December 4, 2013; and an evaluation in excess of 40 percent thereafter.

2.  Entitlement to service connection for bladder cancer as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Army from May 1986 to September 1986, and in the United States Navy from October 1986 to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO). 

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 dated in October 2013, the Veteran requested a Video Conference hearing before the Board.  Moreover, in the VA Form 646 dated in January 2015, the Veteran's representative indicated that the Veteran would present his argument in a Video Conference hearing before the Board.  Although the Veteran was afforded a Decision Review Officer hearing in July 2013, the Veteran has not been afforded a Video Conference hearing before the Board.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2014).  Thus, a remand of this issue is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a Video Conference hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




